Per Curiam.

Defendants did not submit any affidavit opposing plaintiff’s motion for summary judgment on the merits. It was error to deny the motion on the ground that in personam jurisdiction of the defendants had not been acquired. Defendants had by prior written agreement submitted to the jurisdiction of the courts of this State and were served with process by certified mail — return receipt requested — in accordance with the terms of that agreement. Such service was sufficient and effectively conferred jurisdiction over the defendants. (Gilbert v. Burnstine, 255 N. Y. 348; National Equip. Rental v. Wickser, Supreme Court, Special Term, Nassau County, Farley, J., May 27, 1965; 4 Carmody-Wait 2d, New York Practice, § 25:6; see, also, Pohlers v. Exeter Mfg. Co., 293 N. Y. 274, 279.)
The order should be unanimously reversed, with $10 costs to plaintiff, and motion for summary judgment granted.
Concur — Martuscello, Hogan and Shapiro, JJ.
Order reversed, etc.